Cook, J.,
delivered tbe opinion of tbe court.
There is but one question presented by this appeal,, and that is: Do tbe laws of Louisiana give to tbe administrator of a deceased person tbe right to sue for tbe alleged wrongful death of the intestate? The injury causing tbe death was inflicted in Louisiana, and this action-was instituted in this state by tbe administrator of tbe estate of -the deceased. Tbe law of Louisiana, giving a.. right of action for damages in cases like this, is as follows :
*736Art. 2315 (2294). Obligation to Repair Damages Caused by Wrongful Acts; Survivorship of Action.— Every act whatever of man that causes damages to another obligates him by whose fault it happened to repair it; the right of this action shall survive in case of death in favor of the minor children or widow of deceased or either of them, and in default of these, in favor of the surviving father and mother or either of them, for the space of one year from the death. The survivors above mentioned may also recover the damages sustained by them by the death of the parent or child or husband or wife, as. the case may be.” Merrick’s Revised Civil Code of Louisiana of 1900, bottom of p. 559.
In the case of Vaughan v. Dalton Lumber Co., 119 La. 61, 43 South. 926, the court ruled that this article must be strictly construed, and that all classes of persons not expressely included in the article are excluded. The law of Louisiana fixes the rights of the parties to this suit, and is not in conflict with the policy of this state. No statute of that state or decision of its court having been called to our attention, or discovered by us, giving the right of action to an administratpr, the judgment of the court below is reversed, and the ease dismissed.

Reversed, and case dismissed.